DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stockhammer et al. U.S. Patent Application Publication Number 2017/0156015 A1 (hereinafter Stockhammer).

As per claims 1, 8, 15, Stockhammer discloses a method, comprising: 
sending, upon receipt of an audio-only playing instruction (see media player client receives a manifest file 66 to see one or more adaptation sets and select a subset of representations, in this case audio only, for rendering on page 7 section [0077] and see audio only playing system on page 10 section [0114] and Figure 5) in a process of synchronously playing audio and video of streaming media content using Dynamic Adaptive Streaming over HTTP (DASH) (see Dynamic Adaptive Streaming over HTTP on page 6 section [0076]), a request (see selecting and request from available audio streams on page 2 section [0035]) of obtaining audio data files of the streaming media 
receiving the audio data files of the streaming media content from the server (see selection unit 222 receives audio media data on page 10 section [0116]), and
parsing out the audio content according to the audio data files (see parsing or decoding received audio data into decoded audio data 242 on page 10 section [0117]);  
performing audio-only playing for the streaming media content according to the audio content (see audio rendering unit 228 rendering decoded audio data 242 and performing output to a speaker on page 10 section [0117]). 

As per claims 2, 9, 16, Stockhammer discloses the method according to claim 1, further comprising: sending, upon receipt of an audio and video synchronous playing instruction in a process of audio-only playing, a request of obtaining the audio data files and the video data files of the streaming media content to the server;  receiving the audio data files and the video data files of the streaming media content from the server, parsing out the audio content according to the audio data files, and parsing out the video content according to the video data files (see decapsulation unit 50 receiving capsulated data send decapsulated streaming data to audio decoder 46 and video 

As per claims 3, 11, 18, Stockhammer discloses the method according to claim 1, wherein parsing out the audio content comprises: decapsulating the audio data files to obtain audio stream compression encoded data, and decoding the audio stream compression encoded data to obtain the audio content (see decapsulating using decapsulation unit 50 and decoding with audio decoder 46 and video decoder 48 on page 7 section [0080]).

As per claims 4, 10, 17, Stockhammer discloses the method according to claim 2, wherein sending a request of obtaining the audio data files and the video data files of the streaming media content to the server comprises: obtaining a timestamp of audio content currently being played, and determining a segment index of the audio content currently being played according to the timestamp (see encoder of audio and video data both have timestamp on page 5 section [0064]);  sending a request of obtaining an audio data file and a video data file corresponding to the segment index to the server (see segments may be associated with an index and an URL for client to request specific segments on page 9 section [0100]), wherein the streaming media content is divided into multiple segments, each segment corresponds to a segment index, and each segment index corresponds to an audio data file and a video data file (see using 

As per claims 5, 12, 19, Stockhammer discloses the method according to claim 2, wherein parsing out the video content comprises: decapsulating the video data files to obtain video stream compression encoded data, and decoding the video stream compression encoded data to obtain the video content (see decapsulating using decapsulation unit 50 and decoding with audio decoder 46 and video decoder 48 on page 7 section [0080]).

As per claims 6, 13, 20, Stockhammer discloses the method according to claim 1, further comprising: obtaining, upon receipt of an audio language switching instruction in a process of audio-only playing, audio data files associated with a corresponding language from the server, and playing the audio content associated with the corresponding language according to the audio data files (see user selecting from available audio streams such as different languages on page 2 section [0035]).

As per claims 7, 14, Stockhammer discloses the method according to claim 1, wherein the streaming media content is divided into multiple segments (see using segments with indexes to determining multiple media fragments on page 8 section [0096] and Figure 3), and wherein the method further comprises obtaining the audio content from an audio buffer area and stopping obtaining the video content from a video buffer area (see client may process the segment by extract media from segment, in this .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwak et al. U.S. Patent Application Publication Number 2016/0360014 A1.  DASH streaming using serviceCategory with audio only service (see section [0188]).
Yoo et al. U.S. Patent Application Publication Number 2020/0236423 A1.  DASH streaming with audio only service type (see section [0115]).  
Kwak et al. U.S. Patent Application Publication Number 2020/0287828 A1.  DASH streaming using timestamp (see section [0369]).
Stockhammer et al.
Stockhammer et al. U.S. Patent Application Publication Number 2019/0020915 A1.  DASH decapsulation and decoding (see section [0068]).
Katsumata et al. U.S. Patent Application Publication Number 2020/0321015 A1.  DASH streaming decoding audio file (see section [0116]).
Badawiyeh et al. U.S. Patent Application Publication Number 2021/0281893 A1.  DASH streaming encoding audio only tracks (see section [0141]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALAN S CHOU/Primary Examiner, Art Unit 2451